People v Smith (2016 NY Slip Op 06008)





People v Smith


2016 NY Slip Op 06008


Decided on September 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2012-00486
 (Ind. No. 4637/10)

[*1]The People of the State of New York, respondent,
vNicholas Smith, appellant.


Nicholas Smith, Dannemora, NY, appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Rhea A. Grob, and Joyce Adolfsen of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Dina Zloczower of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 31, 2014 (People v Smith, 123 AD3d 1148), affirming a judgment of the Supreme Court, Kings County, rendered January 4, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
HALL, J.P., COHEN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court